 In the Matter OfHOOD RUBBERCOMPANY,INc.andRUBBERWORKERS=FEDERAL LABOR UNIONNo. 21914 (AFL)In the Matter of B. F. GOODRICH COMPANYandUNITED RUBBERWORKERS OFAMERICACases Nos.R-166 and R-1603,respectively.-Decided February?10, 1940RubberProducts ManufacturingIndustry-Investigation ofRepresentatives:-controversy concerning representation of employees:, rival organizations; em-ployer's refusal to grant exclusive recognition to any of the labor organizationsat one of fiveplants-Unit Appropriate for Collective Bargaining:dispute as to-whether employees at all five plants constitute a single appropriate unit or whetherproduction and maintenance employees on an hourly or piece-rate basis, includingnon-supervisory instructors,warehouse and shipping employees,and retail-storeemployees,but excluding executives,supervisory employees,watchmen, office-employees,and technical advisers at one of the plants constitute a separate ap-propriate unit ; plants separately managed, and each has a labor relations super-visor;union claiming employer-wide unit has separate exclusive bargaining con-tracts covering the employees in two plants,in one of which-about 60 per cent of-all the Companies'employees work ; past collective bargaining recognized in-dividual status of plants ; unit limited to one plant of the employer;(Smith,dissenting)favoring employer-wide unit,covering all fiveplants-Representa-tives:eligibility to participate in choice : because of large lay-off after close ofhearing, eligibility to vote determined as of pay-rollperiod preceding date ofcommencement of hearing,upon agreement of parties-ElectionOrdered:amongemployees of oneplant-Order:dismissing petition for employer-wide unit where-employer-wide unit not found appropriate.Mr. Edward Schneider,for the Board.31r. J. L. McKnight,of Akron, Ohio, for Goodrich.Warner, Staclepole, StetsonccBradlee,byMr. Richard J. CottenandMr. Richard J. Walsh,ofBoston, Mass.,for Hood.Mr. Herbert S. Thatcher,ofWashington, D. C., andMr. John J..Murphy,ofBoston,Mass., for Local 21914.Mr. Stanley Denlinger,of Akron, Ohio, for the United.Mr. Claude V. Freeman,of Lynn, Mass., andMr. Donald Creeden,of Medford,Mass., for Arrow.Mr. ErnestUmpleby,of Schenectady, N. Y., for the PatternMakers_Mr. Louis Cokin,of counsel to the Board.20 N. L.R. B., No. 51.485283031-41-vol. 20-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARD .DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn June 3, 1939, Rubber Workers Federal Labor UnionNo. 21914,herein called Local 21914, filed with the Regional Directorfor the FirstRegion(Boston,Massachusetts) a petition alleging that a questionhad arisen concerning the representation of employees of Hood Rub-ber Company, Inc., Watertown, Massachusetts, herein called Hood,.and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On September 26, 1939, theNationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations BoardRules andRegulations-Series 2, ordered an investi-gation and authorized the Regional Director to conduct it and to pro-vide a for an appropriate hearing upon due notice.On November 14, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, Local21914, and upon United Rubber Workers of America, herein calledthe United, and Arrow Rubber Protective Association, herein calledArrow, labor organizations claiming to represent employees directlyaffected by the investigation.On November 16, 1939, the United filed with the Regional Di-rector for the First Region a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesin all the rubber plants of B. F. Goodrich Company, Akron, Ohio,herein called Goodrich,' including Hood, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the Act.On November 18, 1939, the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of its Rulesand Regulations, ordered an investigation and authorized the Re-gionalDirector to conduct it and to provide for an appropriatehearing upon due notice, and, acting pursuant to Article III, Sec-tion 10 (c) (2), of its Rules and Regulations, ordered that the twocafes be consolidated for all purposes.On November 20, 1939, the Regional Director issued a notice ofcontinuance of hearing.Pursuant to notice, a hearing was heldiHood and Goodrich'.are hereincollectively called the Companies. HOOD RUBBEIR0O-1IPANYY INIC.487in the consolidated cases on December 1, 2, 4, 5, and 14, 1939, atBoston,Massachusetts, before Joseph L.Maguire, the Trial Ex-aminer duly designated by the Board.At the commencement of thehearing, the Trial Examiner granted motions to intervene filed byArrow and Pattern Makers League of North America.2 The Board,Hood, Goodrich, Local 21914, the United, Ariow, and Pattern MakersLeague of North America were represented by counsel, and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the commencement of thehearing, counsel for Hood moved to sever the two cases.The motionwas denied.At the close of the hearing Local 21914 moved toamend its petition to conform to the proof adduced at the hearing.The motion was granted.During the course of the hearing the TrialExaminer made several rulings on other motions and on objections tothe admission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On December 15, 19, and21, 1939, requests for permission to argue orally before the Boardand to file briefs were made by Goodrich, Hood, the United, and-Local' 21914.On January 2 and 4, 1940, Goodrich, Hood, and theUnited filed briefs in support of their respective contentions.Pursuant to notice duly served upon all the parties, a hearing washeld for the purpose of oral argument before the Board on January4, 1940, inWashington, D. C.Hood, Goodrich, Local 21914, andthe United were represented by counsel and participated in the argu-ment.On January 9 and 10, 1940, Hood and Goodrich filed-^briefsin response to the United's brief.On January 12, 1940, the Unitedfiled a memorandum in reply to Goodrich's brief of January 10, 1940.On January 12, 1940, Local 21914 filed with the Board a requeststating that after the close of the hearing Hood laid off about 400employees at the Watertown plant and that Local 21914 and theUnited desired that the pay roll nearest the date of the commence-ment of the hearing be used to .determine eligibility. to vote .in theevent that the Board directed an election among the employees atthe Hood plant.Copies of the request were served upon the Unitedand Hood.On January 17, 1940, Hood filed with the Board a docu-ment stating that it had no objection to Local 21914's request.OnJanuary 16, 1940, Goodrich filed a memorandum in reply to theUnited's memorandum of January 12, 1940.'This labor organization intervenedfor thepurposesof protecting its existing contractswith Goodrich. DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESB. F. Goodrich Company, a corporation organized under the lawsof New York in May 1912, is engaged in the manufacture and saleof over 32,000 rubber products. Its principal office is in Akron,Ohio, and it has plants in Akron, Ohio; Los Angeles, California;Oaks, Pennsylvania ; and Cadillac, Michigan. In November 1939more than 11,000 persons Were employed at these plants.Goodrichalso owns two selling subsidiaries and maintains retail stores andwarehouses for the distribution of its products in all the principalcities of the United States.Approximately 80 per cent of the raw materials used by Goodrichat its plants, valued at more than $50,000,000 annually, and approxi=mately 65 per cent of the finished products of Goodrich, valued atapproximately $100,000,000 annually, are transported in interstatecommerce.Goodrich is one of the largest producers of rubber goodsin the United States.Hood Rubber Company, Inc., is a Delaware corporation havingitsgeneral offices and plant inWatertown, Massachusetts, and isa wholly owned subsidiary of Goodrich.Hood is engaged in themanufacture, sale, and distribution of rubber and canvas footwear,rubberized textile products, and miscellaneous rubber products. Itemploys over 4000 workers and produces one-fifth of all the rubberand canvas footwear manufactured in the United States.During 1938 Hood purchased raw materials valued at approxi-mately $3,300,000, about three-fourths of which represented ship-ments received from points outside Massachusetts.During the sameyear Hood's sales of its manufactured products amounted to approxi-mately $14,550,000, about 91 per cent of which were shipped outsideMassachusetts.Hood maintains wholesale warehouses in 16 Statesfor the distribution of its products.,'II.THE ORGANIZATIONS INVOLVEDRubber Workers Federal Labor Union No. 21914 is labor organ-ization affiliated with the American Federation of Labor. It admitstomembership all the production, maintenance, and shipping -em-ployees of Hood at Watertown, excluding supervisory and clericalemployees.3 Flood also operates a plant at Niagara Falls. New York, whereit is engaged in themanufacture of battery cases.The employees at that plant are covered by a contract withthe United Automobile Workers of America (C. I. 0.). HOOD RUBBER COMPANY, INC.489United Rubber Workers of America is a labor organizationaffili-ated with the Congress of Industrial Organizations. It admits tomembership all the production, maintenance, and shipping employeesofHood and all the Goodrich plants, excluding supervisory andclerical employees.Arrow Rubber Protective Association is an unaffiliated labor or-ganizationadmitting to membership the production, maintenance,and shipping employees of Hood.HI. TILE QUESTION CONCERNING REPRESENTATIONOn April 15, 1939, Local 21914, claiming to represent a majorityof the employees at the Hood plant, requested the manager of thatplant to bargain with it as the exclusive representative of the pro-duction and maintenance employees.He refused to bargain withLocal 21914, prior to certification by this Board that it had beendesignated as representative by the majority of Hood's employeesin an appropriate unit.We find that a question has arisen concerning the representationof employees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I, above, have a close, intimate, and _ substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe United contends that all the production, maintenance, andshipping employees in the Goodrich plants at Los Angeles, California;Akron, Ohio; Oaks, Pennsylvania; Cadillac, Michigan; and the Hoodplant at Watertown, Massachusetts, constitutesingle unit appro-.priate for the purposes of collective bargaining.Goodrich and Local 21914 claim that the employees at each plantconstitute a separate bargaining unit; and Local 21914, Arrow, andHood contend that the employees at the Hood plant, in Watertown,constitute a separate bargaining unit.Each plant of the Companies has its own general manager who isresponsible for production, hours, and wages for that plant and hasthe authority to enter into contracts with labor organizations.Eachplant has its own labor relations director and employment manager, 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho are responsible for the hiring and discharging of employees, thesettling of grievances, and the maintenance of harmonious labor rela-;tions at each particular plant.There is no interchange between the.plants of the Companies of employees, semi-manufactured goods, orraw materials, with the exception of a small amount of reclaimed,rubber.There is a stock distribution and control department atAkron that schedules production at the Akron plants andassigns tothe other plants, with the exception of Hood at Watertown, produc-,don they can handle in excess of their territorialbusiness.The majorraw materialsfor all the plants except Hood, are purchasedand con-tracted for in Akron.Wages, hours, working conditions, and manu-facturing processes vary greatly at the different plants.The Unitedhas never attempted to bargain with the Companies on an employer-wide basis.On May 27, 1938, Local 5 of the United and Goodrich entered intoan exclusive bargaining contract covering employees at the six Good-rich plants in Akron.4This contract remained in effect until Decem-ber 1, 1938.On March 1, 1939, the same parties entered into anexclusive bargaining contract to remain in effect until December 31,1939.On February 8, 1939, Local 43 of the United and Goodrichentered into and exclusive bargaining contract covering the employeesat the Los Angeles plant.This contract remained in effect untilOctober 1, 1939.The United claims no membership at the Cadillac plant and asmallnumber of members at the Hood plant at Watertown and at the.Oaksplant.The following chart sets forth relevant matters inconnection with each of the plants :NumberNumberNumberRubber plants of theNumberof em-ofmembersofmembersofmembersCollective bargaining agreementsCompanieseesloclaimedclaimedclaimedpybybyLocalbyUnited21914Arrow- - -- - - - - - - - -1.Akron,Ohio(6 plants)-- -9,891- - -9,100- - -___________________Exclusive bargaining contract withUnited,May 27,1938, until De-cember 1, 1938.Exclusive bargain-ing contract with United, March 1,1939,untilDecember 31, 1939.Contract with Pattern Makers.2.Hood at Watertown,3,3802251,680125Massachusetts.3.Cadillac,Michigan---415'0----------Oaks, Pennsylvania--5.LosAngeles,Cali-31765950540----------------------------------------Exclusive bargaining contract withfornia.--United,February 18, 1939, untilOctober 1, 1939.In considering whether, in view of the foregoing facts, the LosAngeles, Akron, Cadillac, Oaks, and Hood Watertown plants might4The six plants in Akron are operatedas one plantby Goodrich and are under thesupervision of one manager. HOOD RUBBER C'OM'PANY, INIC.491properly be deemed to constitute a single bargaining unit, we- notethat while the United has contracts covering the employees at theLos Angeles and Akron plants, it does not appear to have substantialmembership among the employees at the Cadillac,Oaks, and HoodWatertownplants.There is, moreover,no collective bargaininghistory which could be said to support the United's contention thatthe five plants of the Companies constitute a single appropriate bar-gaining unit.On the contrary,bargaining practice in the past hasrecognized the individual status of the separate plants.5While thereis some interrelation between the.operations,of some of the plants,it is scarcely of such a nature as to outweigh the foregoing considera-tions.In view of all the evidence adduced at'the hearing, therefore,,we are unable to conclude that the employees of the five plants shouldbe embraced within a single bargaining unit'at the present time.Accordingly, we find that the unit sought by the United is not appro-priate for the purposes of collective bargaining'and we shall,there-fore, dismiss the petition of the United.The United,Arrow, Local 21914, and Hood agreed at the hearingthat in the event that the Board found that the employees of HoodatWatertown could constitute a separate bargaining unit, such unitshould consist of all production and maintenance employees on anhourly or piece-rate basis,including non-supervisory instructors,warehouse and shipping employees,and employees in the Hood retailstore, but excluding executives, supervisory employees,watchmen,office employees,and technical advisers.We see no reason why such aunit is not appropriate.We find that all production and maintenance employees on anhourly or piece-rate basis at the Hood Watertown plant, includingnon-supervisory instructors,warehouse and shipping employees, andemployees in the Hood retail store; but excluding executive super-visory employees,watchmen,office employees,and technical advisers,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of Hood the full benefitof their right to self-organization and to collectivebargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAccording to Hood's pay roll as of October 5,1939, there were3,380 employees in the appropriate unit.A representative of Local21914 testified that 1,080 of these employees had designated Local21914 as their bargaining representative.Local 21914,theUnited,SeeMatter of Chrysler CorporationandUnited AutomobileWorkersof America,Local371, affiliated with C. I.0., 13 N.L. R. B. 1303. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDArrow, and Hood agreed that an election by secret ballot is necessaryto resolve the question concerning representation.We will directthat an election by secret ballot be held.Shortly.after the close of the hearing Hood laid off approximately400 employees at the Watertown plant.For this reason Local 21914,'United, and'Hood agreedthat a payroll nearest the date of thecommencement of the hearing be used as a basis for determining,,eligibility to participate in the election.Arrow didnot state its posi-tion on the matter-of eligibility of employees to vote.We will directthat the employees eligible to vote.in the election shall be those em-ployees in the appropriate unit who were employed during the pay-roll periodimmediatelypreceding December 1, 1939, thedate of the,commencement of the hearing,including employees who have beenhired on a permanent basis between that date and the date of theDirection of Election herein, employees who did not work duringsuch pay-roll period because they were ill or on vacation,and em-ployees who were then temporarily laid off,but excluding those whoUpon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following :CoNcLusioNs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hood Rubber Company, Inc., Watertown,.:Massachusetts, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production and maintenance employees on an. hourly or-piece-ratebasis at the Hood Watertown plant, including non-ployees in the Hood retail store, excluding executive supervisoryemployees, watchmen, office employees, and technical advisers, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.No question concerning the representation of employees of B. F.Goodrich Company, Akron, Ohio, in a unit appropriate for the pur-poses of collective bargaining has arisen, within the meaning ofSection 9 (c) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor. Rela-tions Act, and pursuant to Article III, Section 8, of National Labor HOOD RUBBER C'OMPA1Y, INC.493Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithHood Rubber Company, Inc., Watertown, Massachusetts, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees onan hourly or piece-rate basis at the Watertown plant, who wereemployed during the pay-roll period immediately preceding Decem-ber 1, 1939, the date of the commencement of the hearing, includingnon-supervisory instructors,warehouse and shipping employees,employees in the Hood retail store, employees who have been hiredon the permanent basis between that date and the date of thisDirection, employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were thentemporarily laid off, but excluding executive supervisory employees,watchmen, office' employees, technical advisers, and employees whohave since December 1, 1939, quit or been discharged for cause, todetermine whether they desire to be represented by Rubber Workers.-Federal Labor Union No. 21914, affiliated with the American Fed-eration of Labor, by United Rubber Workers of America, affiliatedwith the Congress of Industrial Organizations, or by Arrow Rubber-Protective Association, for the purposes of collective bargaining, orby none of.said organizations.AND rr is oiw mthat the petitionfor investigation and certifica-tion filedby United Rubber Workers of America be, and it hereby is,dismissed.MR. EDWIN S. SMITH, dissenting :I dissent from the decision that an, employer-wide bargaining unitis inappropriate in this case.While the facts in this case differ insome respects from those in theUnited States Rubber Conzpanzycases,'decided this day, the basic question presented is the same.The con-siderations which I set forth in my dissenting opinion in those casesare largely applicable here and need not be restated.It is true that in this case the United has not in express termssought to bargain with the Companies on the basis of an employer-wide unit, as was the case in theUnited States Rubber Companycases.Matter of United States Rubber Company (Providence plant)andRubber WorkersFederal Labor Union Local # 22014, affiliatedwith,the American Federation of Labor,20N. L. R. B. 473. 494DECISIONS OF NATIONALLABOR RELATIONS BOARDNevertheless, bargaining between the United and Goodrich coveredthe bulk of the workers employed at all the rubber plants of the Com-panies.Over 60 per cent of the workers at the rubber plants of theCompanies are employedat the 6 Akron plants and their terms andconditions of employmentwere governed by a single exclusive bar-gaining contract of the United.The workers at the Los Angelesplant were also covered by an exclusive bargaining contract of theUnited.Thus well over a majority of the employees at the Com-panies' rubber plants worked under terms and conditions fixed byUnited contracts.The United claims membership of a majority of the workers at allthe rubber plants and, except for the Hood Watertown plant, no-other labor organization has organized the production workers atany of the rubber plants.No other labor organization has estab-lished contractual relations with the Companies respecting productionworkers.Although there is geographicalseparation of plants and decentrali-zation of management,combination of allthe rubberplants into a singlebargainingunit isnot impracticable.It seems plain that,under thecircumstancesof this case,bargainingon thebasis of a single unitembracing all the rubberplants ofthe Companiesis essential to in-sure to the employees at such plantsequalbargaining strength withthe Companies and the full benefitsof collective bargaining.I would hold that the workers at all the rubberplantsof the Com-panies, except the patternmakers employedat the6Akron plantsat which PatternMakers League ofNorth Americahas contracts,constitute 'a single appropriate bargainingunitand would directan election to determine theirdesires as to representation.